JUSTICE REGNIER
dissents.
¶47 I respectfully dissent to the Court’s conclusion that the treatment plan adopted in this case was appropriate under the circumstances. We acknowledged in our recent decision, In re A.N., 2000 MT 35, 298 Mont. 237, 995 P.2d 427, that there is no bright line definition of what is an appropriate treatment plan adopted pursuant to § 41-3-609(l)(f)(i), MCA. We recognized that each case is unique-as is this case.
¶48 There is no question that the injuries to A.C. were life threatening and extremely serious. Certainly our courts and agencies must protect infants such as A.C. for all the obvious reasons. However, I am convinced that the provision in the treatment plan that required Claudia to provide a reasonable and consistent explanation for A.C.’s injuries was not only inappropriate, but actually assured that Claudia *418would be unable to successfully complete the plan. If Claudia was unaware of how her child sustained the serious injuries, it was impossible for her to provide an explanation for A.C.’s injuries that was different than the one she consistently repeated: she did not know who Inflicted the injuries to A.C.
¶49 The Court fails to adequately recognize the impossible burden that was placed on Claudia. The majority notes that “[t]he disputed task in the present case merely required that Claudia demonstrate an understanding that her baby could not have received seven broken ribs and a liver injury by simply falling out of a walker and that she attempt to discover how those injuries occurred.” (Emphasis added.) On the contrary, the four treatment plans specifically required the parents to provide a reasonable and consistent explanation for A.C.’s injuries. Merely attempting to discover how the injuries occurred would not suffice for compliance with the treatment plan. Claudia consistently testified that she did not know how A.C. received such severe injuries. By including a requirement in the treatment plan that compelled Claudia to provide an explanation for the injuries that most probably were inflicted by someone other than herself and outside of her presence, she was presented with no opportunity to successfully complete the plan.
¶50 I recognize that a child should not be placed at risk by returning the child to an environment where that child is likely to be exposed to serious bodily injury. It seems to me, however, that other precautions and conditions could have been incorporated into a treatment plan to protect this child and provide Claudia an opportunity to continue in a parental relationship. The focus of any treatment plan is on future conduct. Claudia should not have been required to do the impossible in order to retain her parental rights.
¶51 I would reverse the order of the District Court terminating Claudia’s parental rights to A.C.
JUSTICES TRIEWEILER and COTTER join in the foregoing dissent.